Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 24, 28-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Patent # 5,574,511) in view of Steinberg et al. (US PGPUB 20070147820).
[Claim 21]
Yang teaches a method of illuminating a subject during a photography session, comprising:
receiving an image capture signal (col. 5 lines 49-51); and
in response to receiving the image capture signal, initiating an illumination sequence for a single image capture sequence (col. 5 lines 51-54), including:
initiating a first illumination condition while a first image is captured (col. 5 lines 54-57); initiating a second illumination condition while a second image is captured (col. 5 lines 58-64); and
initiating the first illumination condition while a third image is captured (col. 5 lines 63-64), wherein the first illumination condition is an illumination of a background using a background lighting system (col. 5 lines 54-57), and the second illumination condition is an illumination of the subject using a subject lighting system (col. 5 lines 58-64).

It would therefore have been obvious to a person having ordinary skills in the art, at the effective filing date of the claimed invention, to incorporate this image illumination teaching of Steinberg into the disclosure of Yang, thereby having initiating a first illumination condition while a third image is captured, so as to provide a good contrast between foreground and background (paragraph [23]).
[Claim 22]
Yang teaches wherein a new image is generated from the first image, the second image, and the third image (col. 5 line 66-col. 6 line 12).
[Claim 24]
Yang teaches wherein initiating the second illumination condition while the second image is captured comprises illuminating the subject using a main light of the subject lighting system (col. 6 lines 13-16, front IR light 116 is the main light).
[Claim 28]
Yang teaches wherein the background lighting system is not illuminated when the second image is captured (col. 5 lines 51-64, background light is deactivated).
[Claim 29]

[Claim 30]
Yang teaches wherein the illumination sequence for the single image capture sequence is for a single pose of the subject (the images are taken within 1/30 second of each other, col. 4 lines 55-67).
[Claim 31]
Yang teaches a photography system for capturing multiple images of a subject, the photography system comprising: a controller (microprocessor 102);
a camera that captures at least a first image, a second image, and a third image (col. 5 lines 49-65); and
a lighting system synchronized by the controller (col. 5 lines 66-67), the lighting system including: a background lighting system in communication with the controller; and a subject lighting system in communication with the controller (col. 5 lines 66-67, each of the component is controlled by the microprocessor 102); wherein the controller includes a non-transitory storage medium and one or more processors, the non-transitory storage medium storing instructions that, when executed by the one or more processors (since the microprocessor 102 controls all the components of the photosystem, it will inherently have some kind of non-transitory built in to store a program that controls all the units), cause the controller to:
receive an image capture signal (col. 5 lines 51-54);
initiate an illumination of a background using the background lighting system while the camera captures the first image (col. 5 lines 54-57);

		Yang fails to teach initiate an illumination of the background using the background lighting system while the camera captures the third image. However Steinberg teaches successive taking of image in which a first illumination condition (paragraph [22], The first image includes a high pixel resolution, in-focus, flash image of the subject of interest (image A)) is used while a third image is captured (paragraph [23], These three images are taken in rapid succession so that the scene captured by each image is nominally the same Image C can be flash or non-flash). At 214, the pixel resolution of blurred low resolution image C is matched to that of the original image A (i.e., as it was before any processing at 208 to 212) by up-sampling image C. Next, using the f/b map constructed at 212, the blurred background from image C is used to replace the background in image A (Paragraph 26), thus implying that a background image is also captured as third image.
It would therefore have been obvious to a person having ordinary skills in the art, at the effective filing date of the claimed invention, to incorporate this image illumination teaching of Steinberg into the disclosure of Yang, thereby having teach initiate an illumination of the background using the background lighting system while the camera captures the third image, so as to provide a good contrast between foreground and background (paragraph [23]).
[Claim 32]
Yang teaches further comprising a light block positioned relative to the background lighting system and the subject such that the light block prevents light emitted from the background lighting system from illuminating the subject while the camera captures the first image and the third image (In figure 1, light baffle 114 positioned relative to the background lighting system 
[Claim 33]
Yang teaches wherein a time difference between the capture of the first image and the second image and a time difference between the capture of the second image and the third image are equal (col. 4 lines 55-67 teach that approximately 1/30 second is the difference between different images).
[Claim 34]
Yang teaches an image processing system that generates a new image from the first image, the second image, and the third image (col. 5 line 66-col. 6 line 12).
[Claim 35]
Yang teaches wherein, to generate the new image, the image processing system generates a composite mask using the first image and the third image, overlays the composite mask onto the second image to remove a background from the second image, and inserts a new background into the second image (col. 5 lines 66-col. 6 line 12 teach that mask is applied to a third image. However col. 6 lines 19-40 teach that variations exist and images can be taken in any order, so the mask is able to be applied to the second image).
[Claim 36]
Yang teaches a method of illuminating a subject during a photography session, comprising: receiving an image capture signal (Paragraph 51); and in response to receiving the image capture signal, initiating an illumination sequence for a single image capture sequence, including initiating a first illumination condition while a first image is captured (Paragraph 56, background 
wherein the first illumination condition is an illumination of the subject using a subject lighting system, and the second illumination condition is an illumination of a background using a background lighting system (Paragraph 56).
Yang fails to teach initiating a first illumination condition while a third image is captured. However Steinberg teaches successive taking of image in which a first illumination condition (paragraph [22], The first image includes a high pixel resolution, in-focus, flash image of the subject of interest (image A)) is used while a third image is captured (paragraph [23], These three images are taken in rapid succession so that the scene captured by each image is nominally the same Image C can be flash or non-flash).
It would therefore have been obvious to a person having ordinary skills in the art, at the effective filing date of the claimed invention, to incorporate this image illumination teaching of Steinberg into the disclosure of Yang, thereby having initiating a first illumination condition while a third image is captured, so as to provide a good contrast between foreground and background (paragraph [23]).
[Claim 37]
Yang teaches wherein the background lighting system is not illuminated when the first image is captured and when the third image is captured (only the background light is illuminated for the first image and the visible light is for the third image).
[Claim 38]
.
Allowable Subject Matter
Claims 23, 25-27, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest “wherein initiating the illumination sequence for the single image capture sequence further includes initiating the first illumination condition while a fourth image is captured”, wherein initiating the illumination sequence for the single image capture sequence further includes initiating the second illumination condition while a fourth image is captured by illuminating the subject using a fill light of the subject lighting system. ,wherein initiating the illumination sequence for the single image capture sequence further includes initiating a third illumination condition while a fourth image is captured, wherein the third illumination condition is ambient lighting etc.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360.  The examiner can normally be reached on Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.